                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLV ANlA

BRAHEEM LEWIS,
        Petitioner,                                    CIVIL ACTION

      v.

JEROME WALSH,                                          No. 14-cv-01908-JS
et al.,
        Respondents                                                    r~   rr   r---P'   ......


                                                                       ' - L!...l:.1-
                                                                        ~'0V 1? 2019
                                       ORDER                      ., · -- '""""'~~:'"~!, r;·~~",

                                              t f / ~ , 201~:· upon care~{:~;•
      AND NOW this _ _ ___,.fi....,,Z::.-raY of

independent consideration of Braheem Lewis' petition for writ of habeas corpus (Doc.

No. 1), Petitioner's memorandum in support of the petition (Doc. No. 13), the

Commonwealth's response in opposition (Doc. No. 21), Petitioner's unopposed motion

to amend the petition (Doc. No. 47), the Commonwealth's supplemental response to the

petition, including the amendment (Doc. No. 51), and the Report and Recommendation

of U.S. Magistrate Judge Richard A. Lloret, it is ORDERED that:

      1.   The Report and Recommendation of Magistrate Judge Richard A. Lloret is

           APPROVED and ADOPTED;

      2. Lewis' Petition for Writ of Habeas Corpus is PARTIALLY GRANTED by

           separate Judgment, filed contemporaneously with this Order. See Federal

           Rule of Civil Procedure 58(a); Rules Governing Section 2254 Cases in the

           United States District Courts, Rule 12;

      3. No certificate of appealability shall issue under 28 U.S.C.   §    2253(c)(1)(A) as to

           any other issue because "the applicant has [not] made a substantial showing
   of the denial of a constitutional right[,]" under 28 U.S.C. § 2253(c)(2), since

   he has not demonstrated that "reasonable jurists" would find my "assessment

   of the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S.

   473,484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.

   2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and,

4. The Clerk of Court shall mark this file closed.




                                          BY THE COURT:
